Citation Nr: 0524690	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of the veteran's daughter, E.H., 
as a "helpless child." 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to July 1946, 
and from February 1951 to February 1953.  He died in March 
1999.  The appellant is the veteran's widow, and E.H. is the 
daughter of the appellant and the veteran.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 decision by the RO in Philadelphia, 
Pennsylvania, which denied the appellant's claim that E.H. is 
a "helpless child" of the veteran (i.e., that E.H. became 
permanently incapable of self-support prior to attaining the 
age of 18).  Such helpless child status is claimed for the 
purpose of obtaining, on behalf of E.H. after her 18th 
birthday, VA survivor's benefits including Dependency and 
Indemnity Compensation (DIC).  A personal hearing was held 
before the undersigned Veterans Law Judge at the RO (i.e., a 
Travel Board hearing) in December 2003.  


FINDINGS OF FACT

1.  E.H., who is the veteran's daughter, was born in November 
1958 and her 18th birthday was in November 1976.

2.  At the time of E.H.'s 18th birthday, she did not suffer 
from a physical or mental defect rendering her permanently 
incapable of self-support.

CONCLUSION OF LAW

E.H. is not a helpless child of the veteran within the 
meaning of the law.  38 U.S.C.A. § 101(4) (West 2002); 38 
C.F.R. §§ 3.57, 3.356 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that VA has made adequate efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above, an October 2002 
statement of the case, and supplemental statements of the 
case dated in May 2005 and July 2005.  She was furnished with 
VCAA letters in October 2004 and May 2005, as well as 
multiple other letters requesting evidence.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claim.  By way of these documents, the 
appellant was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on her behalf.  She was also informed of what 
evidence the VA would obtain.

The Board notes that the RO attempted to obtain additional 
private medical records identified by the appellant, but such 
attempts were unsuccessful.  

The Board notes that the VCAA letters were mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to her case and ample 
opportunity to submit and/or identify such evidence.  By a 
statement dated in July 2005, the appellant said she had no 
additional evidence to submit.  Therefore, under the 
circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Factual Background

Records in the claims folder show that the veteran and the 
appellant had a child, 
E.H., who was born in November 1958.  

E.H.'s elementary school report cards reflect that she was 
placed in a remedial reading class from 2nd through 5th grade, 
and that she got B's, C's and D's in most of her classes.  In 
3rd grade, her teacher recommended that she be tutored in 
mathematics.  Her records reflect that she was "placed" in 
6th grade, rather than assigned to 6th grade.  Unsatisfactory 
progress was noted in her work habits from 1st to 5th grade.  
Her 6th grade report card reflects that she was working below 
grade level.  Her 7th grade report card reflects mostly D's 
and a few C's, and her 8th grade report card reflects mostly 
E's (failing).  She was "placed" in 9th grade, rather than 
promoted.

E.H.'s high school records reflect that her grades were 
generally poor, and that she was "placed" in grade 12.  An 
intelligence quotient (IQ) test given in October 1974 
reflects a score of 65.  E. H. took vocational classes in 
health occupations from 10th to 12th grades.  She graduated 
from high school in 1977, at the age of 18, and her combined 
average in all subjects was 75 percent.

By a letter dated in July 1981, a private physician, S. B. 
Alberg, MD, noted that 
E.H.'s disability was first noted at about age ten.  He 
indicated that E.H.'s disability was characterized by mild 
mental retardation of undetermined etiology, and chronic 
depression with anxiety.  He indicated that depressive 
symptoms had varied from moderate to moderately severe and 
her emotional difficulties led to her being laid off from her 
job in April 1981 as a nurse's aide, and to her later being 
hospitalized at the Institute of Pennsylvania Hospital for 
approximately two weeks during June 1981.  He stated that 
E.H.'s ability to function or work had been marginal in the 
past, and for the past several months she had not been able 
to function at work and was dependent on her parents.

A private psychological evaluation performed in December 1994 
reflects that 
E.H.'s intellectual ability was at the upper end of the 
"mildly retarded" range.  A personality assessment 
suggested moderate impairment.

The veteran died in March 1999.  In a June 1999 rating 
decision, the RO granted DIC benefits to the appellant.

In September 1999, the appellant filed a claim for DIC 
benefits on behalf of her daughter, E.H.

By a letter dated in June 2000, the appellant contended that 
E.H.'s mental retardation had been present from birth.  She 
said E.H. had worked both in sheltered workshops and in 
mainstream employment, and although at times she had done 
very well in her work, her employment had never been 
constant, and she never completely supported herself.  She 
asserted that when E.H. lived at home, the veteran and the 
appellant were her main source of support.  She stated that 
E.H. lived on her own only once in her life, in 1985, and 
this was unsuccessful.  She added that E.H. currently lived 
in a state-funded, supervised program, and although she was 
presently working, her main support was from the state.  She 
stated that 
E.H. had been accepted into her present supervised setting 
because she was considered "developmentally disabled."

Records reflect that in September 2000, E.H. granted a 
general power of attorney to the appellant.

By a letter dated in February 2001, a case manager from the 
New Jersey Division of Developmental Disabilities indicated 
that E.H. had a diagnosis of mental retardation and was 
currently living in a licensed supervised apartment, and 
required assistance in medication administration, cooking, 
cleaning, banking, and most other activities of daily living.  
She added that E.H. had obtained employment at a nursing home 
through a vocational rehabilitation program which provided 
training and support to her.

By a statement dated in October 2002, the appellant 
reiterated many of her assertions.  She said that E.H.'s 
developmental disability became evident in grades five 
through eight, and that she had poor grades.  She added that 
in some instances she was placed in the next grade, rather 
than promoted to the next grade, because it was believed that 
holding her back would hurt her psychologically.  She said 
that although E.H. had worked in mainstream conditions, it 
required an extreme amount of effort which was never constant 
enough for her to be self-supporting.  She added that E.H. 
had been in a state program for the past 12 years, which gave 
her help in securing and maintaining employment.

At a Travel Board hearing in December 2003, the appellant 
reiterated many of her assertions.  She said that E.H. began 
having difficulty in school beginning in fourth grade, and 
that it was felt that she might have mental retardation at 
about age ten.  They obtained tutors for E.H. to assist her 
with homework.  She said that sometimes E.H. was promoted to 
the next grade in school despite not having passing grades.  
She stated that while in high school, E.H. participated in a 
cooperative program for nurse's aides, and received a 
certificate from that program, and that she also graduated 
from high school.  She testified that in her opinion E.H. 
should not have graduated from high school because she had 
failures on her report cards.  She related that E.H.'s 
employment had been very sporadic, and she had never worked 
more than two or two-and-a-half years at a job.  After high 
school she worked in a pizza restaurant and as a nurse's 
aide.  In 1976 she worked as a nurse's aide and as a cleaner 
at a luncheonette.  She said E.H. was hospitalized for 
emotional problems in 1981.  She lived at home until 1985, 
and the veteran took care of her money and gave her an 
allowance.  At one point, E.H. lived in her own apartment for 
one year in 1985, and worked on a full-time basis for two 
years, and also received money from the veteran.  She said 
that currently E.H. could not handle money, and often gave 
away her possessions.  She currently worked ten hours per 
week at a fast food restaurant, and could not work more than 
that due to stress fractures, per her orthopedic doctor.  She 
contended that E.H. could not support herself and live on her 
own.

In August 2004, the Board remanded this case to the RO, 
primarily for VCAA notice, to obtain records from the Social 
Security Administration (SSA), and to obtain high school 
report cards.

By a letter dated in November 2004, the appellant reiterated 
many of her assertions.  She added that E.H. was treated by a 
psychiatrist during her early adult years, from about 1977 to 
1982, but that this doctor had died and his records were 
unavailable.  She also noted that E.H. was hospitalized for 
depression at the University of Pennsylvania when she was in 
her early 20s.  She stated that E.H.'s working pattern was 
such that she did well at times and not so well at others, 
and therefore had never totally supported herself.

SSA records were received in December 2004, and reflect that 
the veteran was determined to be disabled beginning in 
February 1986 due to a primary diagnosis of an organic mental 
disorder, and a secondary diagnosis of metabolic bone disease 
with multiple stress fractures.  Medical records included in 
the SSA records include an August 1986 psychological 
evaluation which was performed to determine whether E.H. 
would benefit from vocational rehabilitation.  The examiner 
diagnosed mild mental retardation with personality 
functioning difficulties.  By a letter dated in August 2004, 
a private physician noted that E.H. had osteopenia and 
osteoporosis, was at risk of fracturing essentially 
everything, and was disabled as a result.

Analysis

DIC may be paid to an eligible child of a veteran.  38 
U.S.C.A. §§ 1310, 1318.  The appellant maintains that such 
DIC should be paid on behalf of E.H. because she is a 
helpless child.

The term "child" includes a person who is unmarried and 
under the age of 18, or who, before attaining the age of 18 
years, became permanently incapable of self-support, or who 
is between the ages of 18 and 23 and pursuing a course of 
instruction in an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  As noted, E.H. is now 
over age 23.  Thus to be considered a child of the veteran it 
must shown that she is a helpless child (i.e., that she 
became permanently incapable of self-support by the age of 
18).

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self-
support through his or her own efforts by reason of physical 
or mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.  Principal factors for consideration are:  
(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.  (2) A child shown by proper evidence to 
have been permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition was 
such that he or she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established.  (3) It 
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  (4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356; see 
also Dobson v. Brown, 4 Vet. App. 443 (1993).

The medical evidence does not reflect, and the appellant does 
not contend, that prior to E.H.'s 18th birthday, she had a 
chronic physical disability which rendered her permanently 
incapable of self-support.  Rather, the appellant contends 
that E.H. has a lifelong mental defect, namely mental 
retardation, which renders her permanently incapable of self-
support.  The appellant notes that E.H. had poor grades in 
school, and was placed in the next grade more than once 
despite lacking passing grades.  Nevertheless, the evidence 
reflects that E.H. graduated from high school, after having 
completed vocational training.  E.H. then worked for a few 
years, although the appellant has stated that E.H.'s longest 
job was for no more than 21/2 years.  Medical records dated 
since 1981 reflect that E.H. has been diagnosed with mild 
retardation, and the SSA determined that E.H. became disabled 
in February 1986 due to an organic mental disorder and 
metabolic bone disease.

There are no medical records dated prior to E.H.'s 18th 
birthday in November 1976, showing that she had a chronic 
mental disorder, particularly of a magnitude which would 
render her permanently incapable of self-support.  No medical 
professional has indicated that E.H. was permanently 
incapable of self-support by age 18.  While E.H. clearly had 
difficulties in school before age 18, there is no persuasive 
evidence that she had chronic mental or physical defects of a 
magnitude as would render her permanently incapable of self 
support by age 18.  Hence, she may not be considered a 
helpless child of the veteran for the purpose of receiving VA 
benefits.

The Board finds that the preponderance of the evidence is 
against the appellant's claim that E.H. is a helpless child 
of the veteran.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to recognition of E.H. as a helpless child of the 
veteran is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


